UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KIM JOHNSON,
Plaintiff-Appellant,

v.

STATE OF MARYLAND; WILLIAM L.
SMITH, in his capacity as Warden;
Ronald Hutchinson, in his capacity
as Assistant Warden; HOLLIS
THOMPSON, in his capacity as EEOC
                                                               No. 96-2655
coordinator; TERENDA THOMAS, in
her capacity as Personnel Officer;
DONALD WILLIAMS, in his capacity as
Shift Commander; RICHARD LANHAM,
in his capacity as Commissioner of
Corrections; BISHOP L. ROBINSON, in
his capacity as Secretary of Public
Safety and Correctional Services,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Joseph H. Young, Senior District Judge.
(CA-95-2756-Y)

Submitted: May 1, 1997

Decided: May 12, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
COUNSEL

Alan Edgar Harris, Baltimore, Maryland, for Appellant. J. Joseph
Curran, Jr., Attorney General of Maryland, Michael O. Doyle, Assis-
tant Attorney General, Division of Corrections, Baltimore, Maryland,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kim Johnson appeals from the district court's order granting sum-
mary judgment to the Defendants in his action filed under the Ameri-
cans with Disabilities Act ("ADA"), 42 U.S.C.A. §§ 12101-12117
(West 1995 & Supp. 1997). We affirm.

Johnson was employed for fourteen years as a Correctional Officer
with the Maryland Division of Corrections. Johnson suffers from
Charcot-Marie-Tooth Disease, a neuromuscular disorder which,
among other things, causes tremors in his hands. In 1995, Johnson
was discharged from his position because he could not qualify as pro-
ficient with firearms, as required for his position. On appeal, Johnson
contends that the district court erred in granting summary judgment
in the Defendants' favor.

This court reviews de novo district court orders granting or denying
summary judgment. Carbon Fuel Co. v. USX Corp. , 100 F.3d 1124,
1132 (4th Cir. 1996). District courts may enter summary judgment
only when there is no genuine issue of material fact and the movant
is entitled to judgment as a matter of law. Miller v. Leathers, 913 F.2d
1085, 1087 (4th Cir. 1990) (en banc). The facts and inferences to be
drawn from the pleadings must be viewed in the light most favorable
to the nonmoving party. Nguyen v. CNA Corp., 44 F.3d 234, 237 (4th
Cir. 1995). Summary judgment is appropriate when the record taken

                    2
as a whole could not lead a rational trier of fact to find for the non-
moving party. Anderson v. Liberty Lobby, Inc. , 477 U.S. 242, 247-49
(1986).

To establish a prima facie claim under the ADA, a plaintiff must
show (1) that he had a disability within the meaning of the ADA; (2)
that he was otherwise qualified for his position; and (3) that the defen-
dants discriminated against him because of his disability. Martinson
v. Kinney Shoe Corp., 104 F.3d 683, 686 (4th Cir. 1997); Doe v. Univ.
of Maryland Medical Sys. Corp., 50 F.3d 1261, 1264-65 (4th Cir.
1995). Although Johnson's illness qualifies as a disability under the
ADA, he is not "otherwise qualified" for his position as a Corrections
Officer because he cannot perform the essental functions of his job
without accommodation. See 42 U.S.C.A. § 12111(8) (to be "other-
wise qualified," plaintiff must be able to meet all of his job require-
ments with or without reasonable accommodation). The ADA
requires that an employer make a reasonable accommodation to an
otherwise qualified individual unless the employer can show, inter
alia, that the accommodation would require elimination of an essen-
tial duty. See Myers v. Hose, 50 F.3d 278, 284 (4th Cir. 1995) ("the
duty of reasonable accommodation does not encompass a responsibil-
ity to provide a disabled employee with alternative employment when
the employee is unable to meet the demands of his present position.")
(citing Guillot v. Garrett, 970 F.2d 1320, 1326 (4th Cir. 1992)). John-
son asserts that qualification with firearms is not a true job require-
ment because, in his fourteen years of service, he had never held a
weapons card. However, the evidence before the district court estab-
lished that qualification with firearms is an essential function of the
Correctional Officer II position and that Johnson could not perform
this essential function. See Miller v. Illinois Dep't of Corrections, 107
F.3d 483 (7th Cir. 1997) (upholding summary judgment in favor of
defendants on legally blind correctional officer's ADA claim because
she was unable to work all posts at correctional institution).

Accordingly, we affirm the order granting summary judgment to
the Defendants. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    3